EXHIBIT REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of February 25, 2008, by and between Verso Technologies, Inc., a Minnesota corporation (the “Company”), and Valens Offshore SPV II, Corp. (the “Purchaser”). This Agreement is made pursuant to (i) the Security Agreement, dated as of September 20, 2006, by and among Laurus Master Fund, Ltd. (“Laurus”), Valens U.S. SPV I, LLC (as partial assignee)(“Valens US”), the Company and various subsidiaries of the Company (as amended, modified or supplemented from time to time, the “Security Agreement”), as such Security Agreement and Ancillary Agreements (as defined in the Security Agreement) have been assigned in part by Laurus to Valens US pursuant to that certain Assignment of Loans, Liens and Documents dated as of December 21, 2007 (the “Assignment”) between Laurus, Valens US and Purchaser and (ii) the Letter Agreement dated as of the date hereof by and among the Company, Laurus, Valens US and the Purchaser (the “Consent”). The Company and the Purchaser hereby agree as follows: 1.
